BUSSEY, Presiding Judge.
Plaintiff-in-Error, Robert S. LePhew, has attempted to appeal from a judgment and sentence rendered against him in the Municipal Criminal Court of the City of Tulsa.
Neither Casemade nor Transcript was attached to the Petition-in-Error filed in this Court within the time prescribed by law.
Under the circumstances, the Court of Criminal Appeals is without jurisdiction to consider the assignments of Error contained therein and the purported Appeal should be, and the same is hereby ordered dismissed.
JOHNSON and NIX, JJ., concur